DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered. 


Response to Amendment
The Amendment filed on 07/29/202 has been entered.
 Claims 1, 9 and 17 are amended. Claims 1-20 are pending in the application. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terleski et al. (U.S. Pub 2012/0197980) hereinafter Terleski in view of Lopez-Uricoechea et al. (U.S. Pub 2018/0343261) hereinafter Lopez and further in view of Fushman et al. (U.S. Pub 2015/0134808) hereinafter Fushman.


Regarding claim 1, Terleski teaches, a computer-implemented method comprising: 
transmitting first data for displaying first content within an interface of a group-based communication channel of a group-based communication platform on a first user device associated with a member of the group-based communication channel (Terleski; figs. 5A-5B; as shown in figure 5A where user post (element 514) display on the interface of the social network member; paragraph 69); 
receiving a first request from the first user device to share the first content outside of the group-based communication platform (Terleski; figs. 5A-5B; as shown in figure 5B where user indicate to share content through email to contacts who are not member of social networking service; paragraph 70); 
Terleski does not each expressly,
in response to the first request from the first user device, automatically generating a link to the first content for sharing outside of the group-based communication platform; 
transmitting the link for display within the interface of the group-based communication channel on the first user device, the link configured for sharing by a first user of the first user device with one or more other users comprising at least a second user of a second user device; 
receiving a second request to view the first content from the second user device, wherein the second request to view the first content originated outside of the group- based communication platform and is associated with the link; and 
in response to the second request, transmitting second data for displaying the first content on the second user device based at least in part on the second request being associated with the link..
However, Lopez teaches,
in response to the first request from the first user device, automatically generating a link to the first content for sharing outside of the group-based communication platform (Lopez; once the electronic content item selected and recipient(s) set to share the item(s) and data storage system will generate a link as indicated in block 364 (fig. 3)  (which send to recipient(s)); paragraph 39); 
receiving a second request to view the first content from the second user device, wherein the second request to view the first content originated outside of the group- based communication platform and is associated with the link (Lopez; receive a request to access the item of the electronic content using the link (which sharer provided to recipient); paragraph 71); and 
in response to the second request, transmitting second data for displaying the first content on the second user device based at least in part on the second request being associated with the link (Lopez; after verifying the recipient identity user able to access the content; paragraph 71).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Lopez’s technique of sending a link upon request to access the electronic content and user able to access the electronic content to modify member sharing selected content to non-member of Terleski. The motivation for doing so would have been to efficiently and securely share a content to the external requester.

Terleski and Lopez do not teach expressly,
transmitting the link for display within the interface of the group-based communication channel on the first user device based on the receiving the first request from the first user device, the link configured for sharing by a first user of the first user device with one or more other users comprising at least a second user of a second user device, the first user corresponding to the member of the group-based communication channel; 
However, Fushman teaches,
transmitting the link for display within the interface of the group-based communication channel on the first user device based on the receiving the first request from the first user device (Fushman; request received for content item and sharable link shared directly through content management service to sharing targets; paragraph 43), the link configured for sharing by a first user of the first user device with one or more other users comprising at least a second user of a second user device, the first user corresponding to the member of the group-based communication channel (Fushman; When a request is received for the content item using the shareable link, a user identifier associated with the request can be compared to sharing targets 312 and, if the user identifier is not included, can be added to sharing targets 312, further, a shareable link can be shared directly through online content management service 100 and/or through other communications channels (content management services enable access to members and non-members to access content through their channel or website equates as members and non-members using specific channel to interact with content); paragraph 43); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Fushman’s technique of based on receive request to share content, sending sharing link to access content to modify member sharing selected content to non-member, and sending a link upon request to access the electronic content and user able to access the electronic content of Terleski and Lopez. The motivation for doing so would have been to improve the user experience and provides increase level of control to the sharing to prevent mistakenly shared.

Regarding claim 2, Terleski, Lopez and Fushman teaches all of the claim 1. Lopez further teaches,
wherein the second request to view the first content from the second user device is associated with a non-member of the group-based communication channel (Lopez; external sharing information specifying at least one item of electronic content, at least one permission relative to the item of electronic content, and an email address of an external recipient; paragraph 88).

Regarding claim 3, Terleski, Lopez and Fushman teaches all of the claim 1. Terleski further teaches,
wherein the second user is a second member of the group-based communication platform, the first content is displayed in a group-based communication platform interface for the second user (Terleski; figs. 5A-5B; as shown in figure 5A where user post (element 514) display on the interface of the social network member where other members (as second member) communicate through post; paragraph 69), and the second user is added to the group-based communication channel (Terleski; as shown in figure 5B,  selector 570 of sharing content to other users, an email sharing dialog as shown in figure 5G, open and user select non-subscriber (second user) to send content; paragraph 78).

Regarding claim 4, Terleski, Lopez and Fushman teaches all of the claim 1. Terleski further teaches,
wherein at least a portion of the first content is displayed within an application that is external to the group-based communication platform (Terleski; user input content a textual message, photos, a link to external content (e.g., web page) or embed a video from an external source (e.g., a video sharing site) (content of web page or video from external site are displaying from external source and user share with others); paragraph 103).

Regarding claim 8, Terleski, Lopez and Fushman teaches all of the claim 1. Terleski further teaches,
wherein the information comprises at least one of a domain, a geographic location, or a software application (Terleski; software application executing on mobile device with proper permission may use GPS capabilities to determine user’s location and update automatically on social network (social network application as application on user’s computing system including mobile, portable, laptop smartphone, tablet etc.); paragraph 29).

Claim 9 is system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Terleski and Archer teaches one or more processors (Terleski; fig. 3; CPU 302; paragraph 42), memory (Terleski; fig. 3; memory 312; paragraph 42), and one or more programs stored in the memory (Terleski; fig. 3; memory 312; paragraph 42) and configured to be executed by the one or more processors (Terleski; fig. 3; CPU 302; paragraph 42), wherein the one or more programs include instructions for:  

Claims 10-12 and 16 are system claims that corresponding to method claims 2-4 and 8. Therefore, they are rejected for the same reason as claims 2-4 and 8 above.  

Claim 17 is a non-transitory computer-readable storage medium claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Terleski and Archer teaches, a non-transitory computer-readable storage medium (Terleski; fig. 3; memory 312; paragraph 42) storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors (Terleski; fig. 3; CPU 302; paragraph 42) of a computing system, cause the computing system to

Claims 18-20 are system and medium claims that corresponding to method claims 2-4. Therefore, they are rejected for the same reason as claims 2-4 above.  


Claims 5, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Terleski et al. (U.S. Pub 2012/0197980) hereinafter Terleski in view of Lopez-Uricoechea et al. (U.S. Pub 2018/0343261) hereinafter Lopez and further in view of Fushman et al. (U.S. Pub 2015/0134808) hereinafter Fushman as applied to claim 1 above, and further in view of Archer III et al. (U.S. Pub 2019/0387034) hereinafter Archer.

Regarding claim 5, Terleski, Lopez and Fushman teaches all of the claim 1. Terleski, Lopez and Fushman do not teach expressly,
in response to receiving the second request to view the first content from the second user device and prior to transmitting the second data for displaying the first content on the second user device, requesting approval from an administrator of the group-based communication channel
However, Archer teaches,
in response to receiving the second request to view the first content from the second user device and prior to transmitting the second data for displaying the first content on the second user device, requesting approval from an administrator of the group-based communication channel (Archer; application and API gateway exchange authorization as well as service request and response to determine non-subscriber access to gifted media content (non-subscriber requesting to access media content and authorization exchange between the application and API determining the approval to user to access); paragraph 39).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Archer’s technique of user selecting a link to display content to modify member sharing selected content to non-member, and sending a link upon request to access the electronic content and user able to access the electronic content, and based on receive request to share content, sending sharing link to access content of Terleski, Lopez and Fushman. The motivation for doing so would have been to efficiently and securely share a content to the external requester.

Regarding claim 7, Terleski, Lopez and Fushman teaches all of the claim 1. Terleski, Lopez and Fushman do not teach expressly,
wherein the second request to view the first content comprises information indicating a source of the second request and the method further comprises determining whether to display the first content on the second user device based on the information indicating the source
However, Archer teaches,
wherein the second request to view the first content comprises information indicating a source of the second request and the method further comprises determining whether to display the first content on the second user device based on the information indicating the source (Archer; application and API gateway exchange authorization as well as service request and response to determine non-subscriber access to gifted media content (non-subscriber requesting to access media content and authorization exchange between the application and API determining the approval to user to access); paragraph 39).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Archer’s technique of user selecting a link to display content to modify member sharing selected content to non-member, and sending a link upon request to access the electronic content and user able to access the electronic content, and based on receive request to share content, sending sharing link to access content of Terleski, Lopez and Fushman. The motivation for doing so would have been to efficiently and securely share a content to the external requester.

Claims 13 and 15 are system claims that corresponding to method claims 5 and 7. Therefore, they are rejected for the same reason as claims 5 and 7 above.  



Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Terleski et al. (U.S. Pub 2012/0197980) hereinafter Terleski in view of Lopez-Uricoechea et al. (U.S. Pub 2018/0343261) hereinafter Lopez and further in view of Fushman et al. (U.S. Pub 2015/0134808) hereinafter Fushman as applied to claims 1 and 9 above, and further in view of Dong et al. (U.S. Pub 2019/0073213) hereinafter Dong.

Regarding claim 6, Terleski, Lopez and Fushman teaches all of the claim 1. Terleski and Lopez do not teach expressly,
receiving a third request from the second user device to interact with the first content and, in response to receiving the third request to interact with the first content, transmitting third data for displaying an authentication prompt for the second user associated with the second user device to authenticate.
However, Dong teaches,
receiving a third request from the second user device to interact with the first content and, in response to receiving the third request to interact with the first content, transmitting third data for displaying an authentication prompt for the second user associated with the second user device to authenticate (Dong; figs. 18 and 19; as shown in figure 18, prompt interface 1800 display to inform user that to get authorization from manager to start operation (operation to interact with the content as shown in figure 15 where user A want to interact with the options); paragraph 145 ).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Dong’s technique of displaying authorization prompt to interact with content to modify member sharing selected content to non-member, and sending a link upon request to access the electronic content and user able to access the electronic content, and based on receive request to share content, sending sharing link to access content of Terleski, Lopez and Fushman. The motivation for doing so would have been to enable management to protect the content and improve user’s operating efficiency.

Claim 14 is system claim that corresponding to method claim 6. Therefore, claim is rejected for the same reason as claim 6 above.


Response to Arguments

In the remarks, page 8, Terleski, Lopez, Archer, and Dong-alone or in any combination-do not teach or suggest “transmitting the link for display within the interface of the group-based communication channel on the first user device based on the receiving the first the first user device, the link configured for sharing by a first user of the first user device with one or more other users comprising at least a second user of a second user device, the first user corresponding to the member of the group- based communication channel” as amended in claims 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Adams et al. (US 2016/0021115 A1) teaches content management service receive request from first user to share a content item with a second user and CMS sent a link to second user ([paragraph 0020]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143



/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143